113 N.J. Super. 301 (1971)
273 A.2d 617
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
MELINDA E. MUNDY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued January 5, 1971.
Decided January 14, 1971.
Before Judges LEWIS, MATTHEWS and MINTZ.
Mr. Sherwood H. Mundy argued the cause for appellant.
Mr. Peter A. DeSarno, Special Deputy Attorney General, argued the cause for respondent (Mr. Clinton E. Cronin, Acting Prosecutor of Middlesex County, attorney).
PER CURIAM.
The judgment below is affirmed substantially for the reasons expressed in the opinion of Judge Bachman for the Middlesex County Court, 113 N.J. Super. 308.